Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.25CK

 

 

NINETY-EIGHTH AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

 

This NINETY-EIGHTH AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Charter Communications Holding Company, LLC
(“Customer”). The effective date of this Amendment is the date last signed below
(the "Effective Date").  CSG and Customer entered into that certain Amended and
Restated CSG Master Subscriber Management System Agreement (CSG document no.
2298875) dated February 9, 2009, as amended (the “Agreement”), and now desire to
further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment. If the terms and conditions set forth in this Amendment
shall be in conflict with the Agreement, the terms and conditions of this
Amendment shall control. Any terms in initial capital letters or all capital
letters used as a defined term but not defined in this Amendment shall have the
meaning set forth in the Agreement. Upon execution of this Amendment by the
Parties, any subsequent reference to the Agreement between the Parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

1.    Customer desires to use and CSG agrees to provide Customer with an
additional *** ******* *********** (***) Web Enabled Advanced Customer Service
Representative® (Web Enabled ACSR®) licenses pursuant to the terms and
conditions of the Agreement.  As a result, for the fees set forth in Schedule F
to the Agreement, the number of Customer’s Web Enabled ACSR® licenses shall
increase such that the total of Customer’s Web Enabled ACSR® licenses is ****
******* *********** (***).  

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Title:  SVP, Billing Strat & Opns

 

Title:  SVP, General Counsel & Secretary

 

Date:  1-20-17

 

Date:  1/23/17

 